Title: Remission for Daniel Hewes Jr., 11 July 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Daniel Hewes Jr. 11 July 1815. “Whereas it has been represented to me that a certain Daniel Hewes junior, was duly convicted in the Circuit Court of the United States for the District of Massachusetts, in the year one thousand eight hundred & twelve, of a Breach of the act of Congress, prohibiting Commercial Intercourse with Great Britain and her Colonies, whereupon judgment was rendered against the said Hewes for the Penalty in that case incurred; and whereas it has been represented to me that the said Hewes, from inability to satisfy the said judgment and costs, has undergone a long and rigorous Imprisonment, and that he is still altogether unable to satisfy the said judgment and costs, whereby he is yet confined in Prison: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby fully remit the said Penalty, and every Part thereof, willing and requiring that all Proceedings, by Reason of the Premises, be forthwith stayed and discharged. In testimony whereof, I have hereunto set my Hand, & caused the seal of the United States to be affixed. Done at the City of Washington this Eleventh day of July AD 1815, and of the Independence of the United States the fortieth.”
                